ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com Exhibit 99.1 NEWS RELEASE Abraxas Prices Upsized Public Offering SAN ANTONIO (January 26, 2011) – Abraxas Petroleum Corporation (NASDAQ:AXAS) today announced that it has priced its previously announced underwritten public offering of 20,503,347 shares of common stock (12,000,000 shares to be sold by Abraxas and 8,503,347 shares to be sold by certain stockholders) at a public offering price of $4.40 per share.The primary component of the offering has been upsized by 20% due to demand.Abraxas has granted the underwriters a 30-day option to purchase up to an additional 3,075,502 shares of common stock on the same terms and conditions to cover overallotments, if any.The offering is expected to close on February 1, 2011, subject to customary closing conditions. The net proceeds to Abraxas from the offering will be approximately $49.3 million, after deducting underwriting discounts and commissions and estimated offering fees and expenses.Abraxas intends to use the net proceeds from the offering to repay indebtedness outstanding under its credit facility, to increase its 2011 capital expenditure budget and for general corporate purposes.These net proceeds do not include any proceeds associated with the underwriters’ over-allotment option.Abraxas will not receive any proceeds from the sale of shares by the selling stockholders. Johnson Rice & Company L.L.C., Canaccord Genuity and Stifel Nicolaus Weisel are acting as joint book-running managers of the offering and Ladenburg Thalmann & Co. Inc. and Wunderlich Securities are acting as co-managers of the offering. The offering is being made only by means of a prospectus supplement and accompanying base prospectuses which have been filed with the SEC.Copies of the prospectus supplement and the accompanying base prospectuses relating to the offering may be obtained from the following: Johnson Rice & Company L.L.C.Canaccord GenuityStifel Nicolaus Weisel Attn: Syndicate Attn: Syndicate Attn: Syndicate 639 Loyola Avenue, Suite 2775 99 High Street, 12th FloorOne South Street, 15th Floor New Orleans, LA 70113 Boston, MA 02110Baltimore, MD 21202 Telephone: (504) 525-3767 Telephone: (800) 225-6201Telephone: (443) 224-1988 An electronic copy of the prospectus supplement and the accompanying base prospectuses may also be obtained at no charge from the SEC website at www.sec.gov. This news release does not constitute an offer to sell or a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. 18803 Meisner Drive San Antonio, Texas 78258 Phone: 210.490.4788Fax: 210.918.6675 Abraxas Petroleum Corporation is a San Antonio based crude oil and natural gas exploration and production company with operations across the Rocky Mountain, Mid-Continent, Permian Basin and Gulf Coast regions of the United States and in the province of Alberta, Canada. FOR MORE INFORMATION CONTACT: Barbara M. Stuckey/ Vice President - Corporate Finance Phone 210.490.4788 bstuckey@abraxaspetroleum.com www.abraxaspetroleum.com
